DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
This Office Action is responsive to amendment filed on 12/21/2020.
Allowable Subject Matter
Claims 1-9 and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest a computer implemented method of determining miss-distance between an intercepting platform and a target platform; the intercepting platform is launched towards the target platform and comprises a camera and at least one positioning device; the method comprising: i. executing, by a processor, a navigation errors calculation process, comprising: for at least one image captured by the camera at a time tFi , during flight of the intercepting platform towards the target platform: calculating relative position of the intercepting platform and the target platform, based on navigation data of the intercepting platform determined by the at least one positioning device and navigation data of the target platform; transforming the relative position to camera field of view (CFOV) reference frame; calculating rectified relative position values in the camera Y and Z components, based on camera data; and calculating relative position error values in the Y and Z axes in the camera's focal-plane array (FPA), based on a difference between the relative position and rectified relative position values; ii. executing, by the processor, a navigation miss-distance correction process, comprising: determining relative position of the intercepting platform and target platform at miss-distance time; and correcting relative position using the relative position error values as recited in claim 1. Similar limitations as recited in claims 12, 23 and 24 and further limitations of the dependent claims 2-9 and 13-22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887